DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese publication to Kayama (JP 2004-258564A).
In terms of claim 1, Kayama teaches an audio processing device comprising selecting a part to serve as a reference (see paragraphs [0080]-[0094]), and changing data of another part (i.e. subject part group = part data and note data) in accordance with data of said reference part (see paragraph [0092]) (i.e. changer = adjusting unit) (i.e. determination/decision means (204) determines change pattern). (See paragraphs [0045]-[0052] and [0080]-[0094]).
As for claim 5, the decision means (204) determines if the reference part satisfies a condition (see Abstract).
In terms of claims 8, 12, 15 and 19, the same reasoning applied in the rejection of apparatus claims 1and 5, mutatis mutandis, applies to the subject-matter of method claims 8 and 12, and non-transitory computer readable medium comprising program claims 15 and 19, given the apparatus is considered inseparable from the method of using the apparatus and the instructions for implementing the method.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kayama, in view of that which is well known in the art. 
It is known that in sound and music, an envelope describes how a sound changes over time, and relates to elements such as amplitude (volume), frequencies or pitch. Kayama teaches a volume adjusting means (307) which uses a pattern of sound intensity (see paragraphs [0045 and [0046]), therefore it would have been obvious to one of ordinary skill in the art, that the volume adjustment over time or across segments/parts/groups would be represented as an envelope.
Allowable Subject Matter

Claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 3, 4, 10, 11, 17 and 18 , no prior art could be found which teaches the invention as set forth in claims 1, 8 and 15, in combination with receiving a selection of the second audio parameter, determining whether to change a value of the selected second audio parameter for each part of the subject part group on the basis of the selected second audio parameter and an adjustment/changeability condition, and changing the value of the second audio parameter in accordance with the change pattern for a part within the subject part group, for which it had been determined that the value of the second audio parameter should be changed. 
With regards to claims 6, 7, 13, 14, 20 and 21, no prior art could be found which teaches the invention as set forth in claims 1, 5, 8, 12, 15 and 19, in combination with the determination condition occurring when: a. the value of first audio parameter shifts or transitions, at least a minimum number of times within a certain time interval, between an upper range and a lower range, with a boundary at a threshold value, or b. an arpeggio is set.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        05/06/2022